DETAILED ACTION
This action is in response to the RCE dated 24 February 2021, which incorporates the claims submitted 25 January 2021.  Claims 1 and 9 are amended.  Claims 17-20 have been cancelled.  No claims have been added.  Claims 1-16 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, claims 17 and 18 are no longer interpreted as invoking 35 U.S.C. 112(f)/Sixth Paragraph due to their cancellation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar (US 2004/0054693 A1) in view of Haynes et al. (US 8,250,473 B1) and further in view of Patrick et al. (US 2010/0205103 A1).

As for independent claim 1, Bhatnagar teaches a method comprising:
tracking data indicative of an interaction and a journey taken by a customer and an agent through a mapping that identifies contextual insights and maps the contextual insights to associated visual elements, wherein the mapping comprises path mapping [(e.g. see Bhatnagar paragraphs 0038, 0043 and Figs. 4a-e) ”The best way to build an extensive interview system is to capture the dialog (discourse) produced as a result of each escalation to a human, as it occurs, review it and, if it appears to be valuable, add it to the interview ].  Examiner notes that the path visualization shows the user’s selected answer choices which provides context of the chat conversation to the CSR.
selectively rendering a visualization of the interaction and the journey taken by the customer and the agent to aid in faster resolution of an issue experienced by the customer, wherein the visualization comprises the associated visual elements [(e.g. see Bhatnagar paragraphs 0027, 0054, 0058 and Figs. 4a-e) ”First, for the interviewer, he or she can be a human expert sitting at a terminal and typing, or it could be a piece of software which can retrieve the questions and the appropriate range of possible answers from a pre-stored interview and select the next question from a tree of questions according to the customer response generated by the response-structured chat exchange. The system may also generate questions to be presented to the user. ].

Bhatnagar does not specifically teach wherein the mapping comprises state mapping, temporal mapping and deviance mapping.  However, in the same field of invention, Haynes teaches:
wherein the mapping comprises state mapping, temporal mapping and deviance mapping [(e.g. see Haynes col 4 lines 15-19, col 6 lines 9-11, col 10 lines 1-4, 40-44, and Fig. 5) ”the visualization 105 includes a plurality of states associated with a retail website, such as a Sign In state 110, an Address Select state 115, a Shipping ].
Therefore, considering the teachings of Bhatnagar and Haynes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the mapping comprises state mapping, temporal mapping and deviance mapping, as taught by Haynes, to the teachings of Bhatnagar because it enables the viewer to easily see patterns in user behavior (e.g. see Haynes col 2 line 62-63).

Bhatnagar and Haynes do not specifically teach displaying as part of the visualization, content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to Patrick teaches:
displaying as part of the visualization, content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent [(e.g. see Patrick paragraphs 0013, 0016 and Fig. 1 numeral 110) ”a real-time analysis tool 204 is shown which may be used to make the mood and tip determinations mentioned above. Input to the analysis tool 204 may include the conversational text that is obtained in real-time, including the customer portion 112 and the merchant portion 113 … Lexical analysis may also be provided, to search for certain language, such as certain words and grammar used by the customer … The tip is designed to allow the CSR 108 to better communicate with the customer 104. For example, the tip may include text (area 114) that describes a resolution to the customer's problem being discussed in the conversational text”].
Therefore, considering the teachings of Bhatnagar, Haynes and Patrick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add displaying as part of the visualization, content generated by natural language processing data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent, as taught by Patrick, to the 

As for dependent claim 2, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but Bhatnagar does not specifically teach further comprising identifying deviant states and routes within the data indicative of interactions and journeys taken by the customer and the agent, wherein the deviant states are identified through the deviance mapping by assigning a deviance root and classifying at least one deviant state among the deviant states with the deviance root.  However, Haynes teaches:
further comprising identifying deviant states and routes within the data indicative of interactions and journeys taken by the customer and the agent, wherein the deviant states are identified through the deviance mapping by assigning a deviance root and classifying at least one deviant state among the deviant states with the deviance root [(e.g. see Haynes col 4 lines 15-19, col 9 line 59 – col 10 line 7, col 12 line 50 – col 13 line 5 and Fig. 5) ”a viewer or system administrator selects the highlight (e.g., hash marks, color, prominence, etc.) to be applied to the user/user indicia in order to gain more insight from the graphical representation. For example, as depicted in the legend 505 of FIG. 5, user 150 is identified as an "existing customer" 510, and thus, the corresponding user indicia (e.g., user ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but Bhatnagar and Haynes do not specifically teach granularizing the data indicative of the interactions taken by the customer and the agent to provide historical and real-time insights from the data, which are then selectively rendered for at least one of the customer, the agent and a manager of the agent as a part of the visualization.  However, in the same field of invention, Patrick teaches:
granularizing the data indicative of the interactions taken by the customer and the agent to provide historical and real-time insights from the data, which are then selectively rendered for at least one of the customer, the agent and a manager of the agent as a part of the visualization [(e.g. see Patrick paragraph 0013) ”A ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Bhatnagar, Haynes and Patrick teach the method as described in claim 1 and Bhatnagar further discloses:
further comprising granularizing the data indicative of the interactions taken by the customer and the agent to identify deviant states and routes from the data, which are then selectively rendered for at least one of the agent and a manager of the agent as a part of the visualization [(e.g. see Bhatnagar paragraphs 0038, 0057, 0058) ”The best way to build an extensive interview system is to capture the dialog (discourse) produced as a result of each escalation to a human, as it occurs, review it and, if it appears to be valuable, add it to the interview database. Thus, the interview database can grow new branches as new questions are encountered, thereby continually expanding the interview database … While each interview conducted by a person is linear, the result of attaching many such interviews to an interview base is to grow a branching structure, as more and more choices have multiple continuations that do not escalate. The place where the dialogue escalates to a human is precisely the point where the interview base needs to grow a new branch if the interview base is to avoid escalation if and when the same question is asked in the future … Adding the interview as a new branch of the existing interview base is called learning”].

As for dependent claim 8, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but Bhatnagar does not specifically teach providing an Haynes teaches:
providing an interactivity feature that facilitates searching and filtering of the data indicative of the interaction and the journey taken by the customer and the agent; and displaying the visualization based on results of the searching and the filtering of the data [(e.g. see Haynes col 3 lines 22-27, col 10 lines 24-38) ”The visualization service 355 may also filter the user behavioral data upon which the visualization is generated based on a specific attribute. For example, the visualization service 355 may filter the user behavioral data based on type of customer and thus isolate only the paths traversed by "new customers" 515 for display in the visualization. In yet another example, the visualization service 355 may filter the user behavioral data based on age of customer, and thus only display (or display in a different color, for example) the paths traversed by users between the ages of 18 and 25 in the visualization. Those skilled in the art will appreciate that one or more attributes may be selected for the purposes of filtering and that the one or more attributes may be selected manually (e.g., by the viewer or a system administrator) … Statistical data may be gathered during a user's traversal ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 9, Bhatnagar, Haynes and Patrick teach a system.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 11, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 12 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

claim 16, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 16 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar (US 2004/0054693 A1) in view of Haynes et al. (US 8,250,473 B1) and further in view of Patrick et al. (US 2010/0205103 A1), as applied to claim 1 above, and further in view of Doti et al. (US 2020/0098275 A1).

As for dependent claim 5, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but do not specifically teach further comprising personalizing the visualization based on a user role.  However, in the same field of invention, Doti teaches:
further comprising personalizing the visualization based on a user role [(e.g. see Doti paragraphs 0034, 0049) ”The users of user systems 712 may differ in their respective capacities, and the capacity of a particular user system 712 to access information may be determined at least in part by "permissions" of the particular user system 712 … A permission server in an on-demand database service environment can store criteria data regarding the types of users and permission sets to assign to each other. For example, a computing device can provide to the server data indicating an attribute of a user (e.g., geographic location, industry, role, level of experience, ].
Therefore, considering the teachings of Bhatnagar, Haynes, Patrick and Doti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising personalizing the visualization based on a user role, as taught by Patrick, to the teachings of Bhatnagar, Haynes and Patrick because it allows the mixing and matching of content that can be tailored for any desired learning experience (e.g. see Doti paragraph 0035).

As for dependent claim 6, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but do not specifically teach further comprising personalizing the visualization based on a type of device by which the visualization is rendered.  However, Doti teaches:
further comprising personalizing the visualization based on a type of device by which the visualization is rendered [(e.g. see Doti paragraph 0048 and Fig. 5) ”A user system 712 may be implemented as any computing ].  Examiner notes that, as depicted in Fig. 5, the interface is displayed differently on the desktop and the tablet.
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Bhatnagar, Haynes and Patrick teach the method as described in claim 1, but do not specifically teach further comprising personalizing the visualization based on a type of display in which the visualization is rendered.  However, Doti teaches:
further comprising personalizing the visualization based on a type of display in which the visualization is rendered [(e.g. see Doti paragraph 0048 and Fig. 5) ”A user system 712 may be implemented as any computing device(s) or other data processing apparatus such as a mobile phone, laptop computer, tablet, desktop computer, or network of computing devices. User system 12 may run an Internet browser allowing a user (e.g., a subscriber of an MTS) of user system 712 to access, process and view information, pages and applications available from system 716 over network 714”].  Examiner notes that, as depicted in Fig. 5, the 
The motivation to combine is the same as that used for claim 5.

As for dependent claim 13, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 14, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 14 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 15, Bhatnagar, Haynes and Patrick teach the system as described in claim 9; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 24 February 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Bhatnagar does not teach features such as contextual insights and associated visual elements” (Page 12).].



Applicant argues that [“Neither Bhatnagar nor Haynes teach ‘displaying as a part of the visualization, content generated by natural language processing of data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent” (Page 13).].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2019/0236142 A1 issued to Balakrishnan et al. on 01 August 2019.  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g. natural language processing to provide content for a customer chat).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174